  
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3801 
 
AN ACT 
To amend the Tariff Act of 1930 to clarify the definition of aircraft and the offenses penalized under the aviation smuggling provisions under that Act, and for other purposes. 
 
 
1.Short titleThis Act may cited as the Ultralight Aircraft Smuggling Prevention Act of 2012. 
2.Clarification of definition of aircraft and offenses under aviation smuggling provisions of the Tariff Act of 1930 
(a)In generalSection 590 of the Tariff Act of 1930 (19 U.S.C. 1590) is amended— 
(1)by redesignating subsection (g) as subsection (h); and 
(2)by inserting after subsection (f) the following: 
 
(g)Definition of aircraftIn this section, the term aircraft— 
(1)has the meaning given that term in section 40102 of title 49, United States Code; and 
(2)includes a vehicle described in section 103.1 of title 14, Code of Federal Regulations.. 
(b)Criminal penaltiesSubsection (d) of section 590 of the Tariff Act of 1930 (19 U.S.C. 1590(d)) is amended in the matter preceding paragraph (1) by inserting , or attempts or conspires to commit, after commits. 
(c)Effective dateThe amendments made by this section apply with respect to violations of any provision of section 590 of the Tariff Act of 1930 on or after the 30th day after the date of the enactment of this Act. 
3.Interagency collaboration 
(a)FindingsCongress makes the following findings: 
(1)The Department of Defense has worked collaboratively with the Department of Homeland Security to identify equipment, technology, and expertise used by the Department of Defense that could be leveraged by the Department of Homeland Security to help fulfill its missions. 
(2)As part of that collaborative effort, the Department of Homeland Security has leveraged Department of Defense equipment, technology, and expertise to enhance the ability of U.S. Customs and Border Protection to detect, track, and engage illicit trafficking across the international borders between the United States and Mexico and the United States and Canada. 
(3)Leveraging Department of Defense equipment, technology, and expertise is a cost-effective inter-agency approach to enhancing the effectiveness of the Department of Homeland Security to protect the United States against a variety of threats and risks. 
(b)Sense of CongressIt is the sense of Congress that the Secretary of Defense should— 
(1)continue the broad program of cooperation and collaboration with the Secretary of Homeland Security described in subsection (a); and 
(2)ensure that the Department of Homeland Security is able to identify equipment and technology used by the Department of Defense that could also be used by U.S. Customs and Border Protection to enhance its efforts to combat illicit trafficking across the international borders between the United States and Mexico and the United States and Canada, including equipment and technology that could be used to detect and track the illicit use of ultralight aircraft. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
